Citation Nr: 1452763	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-22 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating for a low back strain with spondylosis in excess of 10 percent prior to May 11, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a temporary total evaluation based on convalescence.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an effective date earlier than May 11, 2011 for the grant of service connection for radiculopathy of the right lower extremity.

7.  Entitlement to an effective date earlier than May 11, 2011 for the grant of service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the September 2011 rating decision, the RO granted service connection for a low back strain with spondylosis, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity.  Each disability was assigned a separate 10 percent evaluation effective from May 11, 2011.  In the February 2012 rating decision, the RO denied entitlement to a temporary total evaluation based on convalescence.

In an August 2012 rating decision, the RO determined that there was clear and unmistakable error (CUE) in the September 2011 rating decision with regard to the service-connected low back strain with spondylosis and assigned an effective date of February 27, 2001, for the grant of service connection.  A 10 percent evaluation was assigned as of that date, and a 20 percent evaluation was granted effective from May 11, 2011.  See 38 C.F.R. § 4.71a, DC 5237.  Because the 10 and 20 percent disability ratings are not the maximum rating available, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Board also notes the Veteran's statement in a May 2013 VA Form 21-4138 that his disability rating of 10 percent was dropped for Morton's neuroma.  However, upon review, the Veteran is still service-connected and assigned a 10 percent evaluation for that disability.  Moreover, that disability is not currently on appeal.

The issue of service connection for a left shoulder disorder has been raised by the record in the May 2013 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the August 2013 Board hearing, the Veteran testified that he was outsourced from VA to Health and Wellness in Lake Jackson for physical therapy for his back within the past two months.  The Veteran also stated at the hearing that his claim for a temporary total evaluation based on convalescence was based on a two-month period from March 2010 to April 2010.  At this time, the claims file contains includes VA outpatient treatment records dated from December 2001 to May 2002, from March 2011 to June 2011, and in January 2012.  Thus, it appears that there may be missing treatment records, and a remand is necessary. 

Moreover, the Veteran's testimony at the August 2013 hearing suggests a worsening of his back and radiculopathy symptomatology since his last VA examination in August 2011.  In this regard, he indicated that he had an inability to lift more than five pounds, bed rest by a physician, and injection treatment.  He also stated that he had falls, paralysis, numbness, and burning due to his radiculopathy.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected low back strain with spondylosis and radiculopathy of the lower extremities.

In addition, VA treatment records, statements from the Veteran, and the August 2013 hearing testimony indicates that he has lost multiple jobs in the past due to the pain and prescribed medications associated with his service-connected back disability.  Thus, the Board finds that the issue of TDIU has been raised by the record and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop and adjudicate a claim for TDIU.

Lastly, in the September 2011 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities, each rated at 10 percent disabling effective May 11, 2011.  In September 2011, the Veteran submitted a VA Form 21-4138 in which he disagreed with the September 2011 rating decision, specifically with regard to the disability rating and effective date for these issues.  He also submitted an August 2012 standardized notice of disagreement noting disagreement with the effective date of award for the legs and stated in the May 2013 VA Form 21-4138 that the effective date is not acceptable for his legs.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, a statement of the case was not issued for the issues of entitlement to an effective date earlier than May 11, 2011, for the grant of service connection for radiculopathy of the right lower extremity and left lower extremity.  Thus, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers, to include Health and Wellness in Lake Jackson, who have provided treatment for his low back strain with spondylosis, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include from records dated from May 2002 to March 2011 and since January 2012.  

2.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary. 

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected low back strain with spondylosis, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of these service-connected disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability, to include the service-connected radiculopathy of the bilateral lower extremities and indicate whether there are findings of moderate or severe incomplete paralysis or complete paralysis of each lower extremity.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should issue a statement of the case addressing the issues of entitlement to an earlier effective date prior to May 11, 2011, for the grant of service connection for radiculopathy of the right and left lower extremities.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



